Case 1:20-cv-01410-MLB-WEJ Document 60 Filed 06/30/21 Page 1 of 2


                                                                              FILED IN CHAMBERS
                                                                                 U.S.D.C. ROME
                                                                              Jun 30 2021
                                                                        Date: __________________________
                  IN THE UNITED STATES DISTRICT COURT                   JAMES N. HATTEN, Clerk

                 FOR THE NORTHERN DISTRICT OF GEORGIA By: ____________________________
                                                           s/Kari Butler


                           ATLANTA DIVISION                       Deputy Clerk




RICKY R. FRANKLIN,

        Plaintiff pro se,                    CIVIL ACTION FILE

   v.                                        NO. 1:20-CV-1410-MLB-WEJ

CENLAR FSB,
doing business as,
Central Loan Administration and
Reporting (Cenlar),

        Defendant.


                                      ORDER

        This matter is before the Court on Plaintiff’s Motion to Lift Stay [59],

seeking to lift the Court’s Order [55] staying all pre-trial deadlines pending a ruling

on Carrington Mortgage Services, LLC’s (“Carrington”) Motion to Dismiss.

        On May 13, 2021, the Court granted [58] the Motion to Dismiss and

dismissed defendant Carrington from this case. Therefore, the Court GRANTS

plaintiff pro se Ricky R. Franklin’s Motion to Lift Stay [59] and DIRECTS the

remaining parties to conduct the Rule 26(f) Early Planning Conference, submit the
Case 1:20-cv-01410-MLB-WEJ Document 60 Filed 06/30/21 Page 2 of 2




Joint Preliminary Report and Discovery Plan, and submit Initial Disclosures within

THIRTY (30) DAYS of the date of this Order.

      SO ORDERED, this 30th day of June, 2021.



                     __________________________
                     WALTER E. JOHNSON
                     UNITED STATES MAGISTRATE JUDGE




                                      2
